Citation Nr: 0010344	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  91-50 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
anxiety reaction, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for status post repair 
of facial and skull injuries with resulting scars, right 
medial canthus, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for status post 
fractures of the nasal bones, left maxilla and zygoma, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for partial paralysis 
of the sixth left cranial nerve with erythropia, currently 
rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
status post fracture of left orbit with enophthalmos.

6.  Entitlement to an increased (compensable) rating for left 
brachial plexopathy.

7.  Entitlement to an increased (compensable) rating for 
donor site, right umbilicus.

8.  Entitlement to an increased rating for diplopia with left 
esotropia, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
December 1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appeal was last before the 
Board in March 1995, at which time it was remanded for 
further development.  Following completion of the requested 
development, the RO, in a rating decision entered in October 
1996, continued to deny each issue on appeal.  Supplemental 
Statements of the Case were mailed to the veteran in April 
1997 and March 1999.

Thereafter, the appeal was returned to the Board.

The first seven issues listed on the title page will be 
addressed in the decision below.  The final issue listed on 
the title page will be addressed in a remand appearing at the 
end of the decision.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
psychiatric disability include deliberate, coherent and well 
organized speech, an appropriate affect, and depressed mood; 
overall impairment attributable to such psychiatric 
disability is not more than definite.   

2.  Current manifestations of the veteran's status post 
repair of facial and skull injuries with resulting scars, 
right medial canthus, include symmetrical left and right 
frontal areas of the face and scars which are generally free 
of keloid formation; the scars are not more than unsightly in 
appearance.

3.  The veteran's status post fractures of the nasal bones, 
left maxilla and zygoma, is manifested by headaches, without 
episodes of sinusitis of any ascertained frequency.

4.  The veteran's partial paralysis of the sixth left cranial 
nerve with erythropia is (apparently) manifested by 
partial/general paralysis of ocular musculature; severe 
incomplete paralysis within the distribution of the sixth 
left cranial nerve is not shown.

5.  The veteran's status post fracture of left orbit with 
enophthalmos is presently manifested by an inability to 
completely close the left eye.

6.  The veteran's service-connected left brachial plexopathy 
is presently manifested by an absence of any ascertained 
sensory deficit involving the left shoulder or upper 
extremity; motion involving the left upper extremity is 
unrestricted.

7.  The veteran's donor site, right umbilicus, is neither 
objectively tender nor poorly nourished or ulcerated, nor is 
it productive of limitation of function of any affected part.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.20 and 
Part 4, Diagnostic Code 9411, as promulgated in 38 C.F.R. 
§ 4.132 (in effect through November 6, 1996) and 38 C.F.R. 
§ 4.130 (1999).  

2.  The criteria for a rating in excess of 30 percent for 
status post repair of facial and skull injuries with 
resulting scars, right medial canthus, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, and Part 4, Diagnostic Code 7800 (1999).

3.  The criteria for a rating in excess of 10 percent for 
status post fractures of the nasal bones, left maxilla and 
zygoma, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321, and Part 4, Diagnostic Code 6512 
(1999).

4.  The criteria for a rating in excess of 10 percent for 
partial paralysis of the sixth left cranial nerve with 
erythropia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, and Part 4, Diagnostic 
Codes 6026-8207 (1999).

5.  The criteria for a 10 percent rating for status post 
fracture of left orbit with enophthalmos have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, and 
Part 4, Diagnostic Code 6022 (1999).

6.  The criteria for a compensable rating for left brachial 
plexopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.20, 4.31, and Part 4, 
Diagnostic Codes 8599-8510 (1999).

7.  The criteria for a compensable rating for donor site, 
right umbilicus, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, and Part 4, 
Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board finds that each claim is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect, in pertinent part, for post 
traumatic anxiety reaction, for which the RO has assigned a 
30 percent rating under Diagnostic Codes 9499-9411 of the 
Rating Schedule; for status post repair of facial and skull 
injuries with resulting scars, right medial canthus, rated as 
30 percent disabling under Diagnostic Code 7800; for status 
post fractures of the nasal bones, left maxilla and zygoma, 
rated as 10 percent disabling under Diagnostic Code 6512; for 
partial paralysis of the sixth left cranial nerve with 
erythropia, rated as 10 percent disabling under Diagnostic 
Codes 6026-8207; for status post fracture of left orbit with 
enophthalmos, rated noncompensable under Diagnostic Codes 
6099-6022; for left brachial plexopathy, rated noncompensable 
under Diagnostic Codes 8599-8510; and for donor site, right 
umbilicus, rated noncompensable under Diagnostic Code 7805.  
The veteran is also entitled to special monthly compensation 
under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) on account 
of loss of use of one eye having only light perception.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of each 
disability for which entitlement to an increased rating is 
asserted.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to any disability for which entitlement to an 
increased rating is currently asserted on appeal.


I.  Post Traumatic Anxiety Reaction

The veteran's post traumatic anxiety reaction is rated 
analogous to post-traumatic stress disorder pursuant to the 
provisions of Diagnostic Code 9411.  38 C.F.R. § 4.20.  In 
accordance with the provisions of Diagnostic Code 9411, prior 
to November 7, 1996, the evaluation of the veteran's service-
connected psychiatric disability turned on the severity of 
his overall social and industrial impairment.  A 30 percent 
rating was warranted where such impairment was "definite"; 
if such impairment was of "considerable" severity, a 50 
percent rating was warranted. 38 C.F.R. § 4.132.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  With 
these considerations in mind, the Board will address the 
merits of the claim at issue.

In addition, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996) and 38 C.F.R. 
§ 4.130.  Pursuant to Diagnostic Code 9411 under the revised 
criteria, a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events); a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

With respect to his claim for an increased rating for his 
service-connected psychiatric disability, the veteran states 
that he worries excessively and that he is also bothered by 
mood swings.  He contends, in substance, that his service-
connected psychiatric disability is more severely disabling 
than currently evaluated.  In this regard, when he was 
examined by VA in January 1991, the veteran indicated that he 
was able to work subsequent to service until 1989, at which 
time he was injured in a motor vehicle accident.  Thereafter, 
when he was examined by VA in June 1994, the veteran 
indicated that, in the aftermath of his 1989 motor vehicle 
accident, he had become more tense and had difficulty 
relaxing.  On mental status examination, he was oriented in 
three spheres, and his speech, though intermittently 
"pressured", was described as being "deliberate, coherent, 
and well organized".  The veteran's mood appeared to be 
"depressed", and his affect was described as being 
"congruent"; judgment was described as being "intact".  The 
pertinent examination diagnosis implicated injury-occasioned 
affective disablement, and a score of 60 was assigned as 
being representative of the veteran's Global Assessment of 
Functioning (GAF).  The VA examiner further commented that 
the symptoms of the veteran's service-connected psychiatric 
impairment occasioned "moderate" difficulty in social and 
occupational functioning.

When the veteran was seen for VA outpatient therapy in 
November 1996, he complained of having then recently 
experienced "panic attacks" while on a ride at an amusement 
park.  His mood was described as being "anxious", and the 
veteran indicated that his sleep was problematic owing to his 
"racing mind".  The veteran was noted to then be "doing well" 
in school.

Most recently, when he was examined by VA in January 1999, 
the veteran's complaints included excessive worry and 
disturbed sleep.  It was indicated that the veteran had not 
worked since the 1980's.  The veteran alluded to having had 
(as recorded by the examiner) "difficulty with interpersonal 
relationships" since the mid 1980's, owing to his mood 
lability and irritability.  Findings on mental status 
examination included an "appropriate" affect, orientation in 
four spheres, and a mood described as being "anxious and 
irritable".  The veteran's thought processes were described 
as being "logical and goal-oriented", and memory (immediate, 
recent and long-term) was described as being "grossly 
intact".  The pertinent examination assessment implicated 
affective disablement, and a related GAF score of 50 was 
assigned.  

In considering the veteran's claim for an increased rating 
for his service-connected psychiatric disability, the Board 
is of the opinion, in light of the reasoning advanced 
hereinbelow, that an increased disability evaluation 
therefor, at least in accordance with the above-stated 
criteria in effect prior to November 1996, is not warranted.  
In reaching such conclusion, the Board is constrained to 
point out that the veteran's post traumatic anxiety reaction 
is not shown, at least per se, to be productive of the 
requisite considerable social impairment necessary for the 
assignment of a 50 percent rating under such criteria.  In 
this regard, while the Board is cognizant that the veteran 
indicated on the January 1999 VA examination that he had 
'difficulty with interpersonal relationships', it cannot 
overlook that the VA examiner in June 1994 was of the view 
that the veteran's service-connected psychiatric disability 
occasioned only 'moderate' overall social impairment.  
Further, impairment related to such disability would not 
appear to occasion the requisite considerable industrial 
inadaptability necessary for the assignment of a 50 percent 
rating under the above-stated criteria in effect prior to 
November 1996.  In this regard, the veteran himself, at the 
January 1991 VA examination, indicated that he discontinued 
working in the late 1980's owing to injuries sustained in a 
post service motor vehicle accident.  In addition, the Board 
cannot overlook the consideration that the veteran's assigned 
GAF on the June 1994 and January 1999 VA examinations was 60 
and 50, respectively.  Inasmuch as a GAF of 55-60 is 
indicative of only "moderate" industrial impairment, see 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995), the Board is 
of the view that even the lower GAF of 50 assigned on the 
latter VA examination would still not equate with more than 
"definite" industrial impairment (since 'definite' is 
itself, in light of O.G.C. Prec. 9-93, supra, 'more than 
moderate'), the latter being characteristic of pertinent 
disability commensurate with the veteran's presently assigned 
30 percent rating.  In view of the foregoing observations, 
then, the Board is of the view that an increased rating for 
the veteran's service-connected psychiatric disability, at 
least under the criteria contained in Diagnostic Code 9411, 
in effect until November 6, 1996, is not warranted.  
38 C.F.R. § 4.132.

The Board is, in addition, of the opinion that entitlement to 
a rating in excess of 30 percent for the veteran's service-
connected psychiatric disability is not warranted pursuant to 
the revised above-addressed criteria that became effective 
November 7, 1996.  In reaching this conclusion, the Board 
would point out that, when the veteran was examined by VA in 
June 1994, his speech was described as being 'deliberate, 
coherent, and well organized', in contradistinction to the 
requisite circumlocutory or stereotypical speech which (if 
present) would otherwise be characteristic of disability 
warranting a 50 percent rating under the above-cited revised 
criteria.  In addition, the 'depressed' mood the veteran was 
noted to have when examined by VA in June 1994 merely 
comprises a manifestation of pertinent disablement warranting 
a 30 percent rating (the veteran's present pertinent 
evaluation).  Moreover, while flattened affect (if evident) 
would comprise a characteristic independently representative 
of disability warranting a 50 percent rating under the 
revised criteria, the veteran's affect was specifically 
described as being 'appropriate' on the January 1999 VA 
examination.  Finally, while the veteran indicated on VA 
outpatient treatment in August 1995 that he was then 
experiencing panic attacks on several occasions per week, the 
same being indicative of related disablement warranting a 50 
percent rating under the revised criteria, it is unclear 
whether his panic attacks persisted with such frequency 
inasmuch as, when seen for VA outpatient therapy in November 
1996, he reported experiencing then a recent panic episode 
only in conjunction with a ride at an amusement park and, in 
any event, the veteran's panic attacks (even if more than 
weekly in frequency) appear to comprise his lone 
manifestation of sufficient pertinent disability to warrant a 
50 percent rating.  In light of the foregoing observations, 
then, the Board is persuaded that, under the above-cited 
revised criteria that became effective on November 7, 1996, a 
rating in excess of the 30 percent evaluation presently 
assigned for the veteran's service-connected psychiatric 
disability is not in order.  38 C.F.R. § 4.130.  

In making the foregoing determination, the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected psychiatric disability, relative to either 
promulgation of criteria considered above, more closely 
approximate those required for a 50 percent rating than they 
do the disability rating currently assigned.  Accordingly, 
the Board is unable to identify a reasonable basis for a 
grant of this aspect of the benefit sought on appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20 and Part 4, 
Diagnostic Code 9411, as promulgated in 38 C.F.R. § 4.132 (in 
effect through November 6, 1996) and 38 C.F.R. § 4.130 
(1999).



II.  Status Post Repair of Facial and Skull Injuries with 
Resulting Scars

Pursuant to Diagnostic Code 7800, "severe" disfiguring scars 
on the head, face or neck, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles, 
warrant a 30 percent rating; for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement, a 50 percent rating is 
warranted.

The veteran asserts that "the top of his head is....tender" and 
he contends, in essence, that the disablement occasioned by 
his service-connected status post repair of facial and skull 
injuries with resulting scars, right medial canthus, is such 
that a disability rating in excess of 30 percent is 
warranted.  In June 1994, a total of five color photographs 
of the veteran's facial and scalp scars were taken by VA, all 
of which are of record.

Thereafter, when the veteran was examined by VA in August 
1995, at which time the examiner noted the veteran's history 
of multiple ameliorative facial surgeries dating from 
service, the left and right frontal areas of the veteran's 
face were noted to appear to be "symmetrical and normal in 
appearance".  Scars on the veteran's right upper lip, each 
nostril, the bridge of his nose, above and below the left 
eyebrow, in the left frontal area of the scalp, mid-scalp 
involving the temporal and parietal area, and posterior mid-
occipital areas were, in each instance except for the scars 
on the right nostril and on the nose bridge, free of keloid 
formation.  The right nostril scar was "fairly prominent", 
and the mid-scalp scar was described as being "well healed", 
as was that below the left eyebrow.  The examiner noted that 
photographs (apparently in reference to those, addressed 
above, which had been taken by VA in June 1994) had "been 
done in the recent past".  The examination diagnosis denoted 
numerous "facial scars with good results" in view of their 
severity.  

In considering the veteran's claim for an increased rating 
for his service-connected status post repair of facial and 
skull injuries with resulting scars, right medial canthus, 
the Board has no reason to question the veracity of his 
above-cited assertion relative to experiencing general 
'tender[ness]' in the area of the top of his head.  
Notwithstanding such consideration, however, the Board is of 
the view that, in light of the reasoning advanced 
hereinbelow, entitlement to a pertinent increased disability 
evaluation is not in order.  In reaching such conclusion, the 
Board would observe that while complete or exceptionally 
repugnant deformity of one side of the face would, if shown, 
be representative of pertinent disablement warranting a 50 
percent rating under the above-stated criteria of Diagnostic 
Code 7800, such deformity is not shown.  Rather, on the 
August 1995 VA examination, the left and right frontal areas 
of the veteran's face were noted to appear to be 'symmetrical 
and normal in appearance'.  As to the veteran's multiple 
facial and scalp scars, the report of the above-addressed 
August 1995 VA examination indicates that all except two of 
the scars were free of keloid formation, and only a lone scar 
(that on the veteran's right nostril) was described as being 
'prominent' and then only 'fairly' so.  Finally, while the 
color photographs taken by VA in June 1994 clearly reflect 
defined and wholly discernable scarring involving the 
veteran's face (with the scar above the veteran's left 
eyebrow appearing to be most distinct) and scalp, the scars, 
even allowing for the subjectivity inherent in any assessment 
of the severity so depicted, are, at most, merely of 
"unsightly" severity (commensurate with a 30 percent rating), 
and clearly not of the requisite marked or repugnant 
disfigurement necessary for a 50 percent rating.  In view of 
the foregoing, then, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for the veteran's service-connected status post repair of 
facial and skull injuries with resulting scars, right medial 
canthus.

In reaching such conclusion, the Board has also given 
consideration to the above-stated provisions of 38 C.F.R. 
§ 4.7.  However, the record does not show that the actual 
manifestations of the veteran's pertinent service-connected 
residual disablement more closely approximate those required 
for a 50 percent rating than they do the disability rating 
currently assigned.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of this aspect of the 
benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.7, and Part 4, Diagnostic Code 7800.


III.  Fractures of the Nasal Bones, Left Maxilla and Zygoma

The veteran's service-connected status post fractures of the 
nasal bones, left maxilla and zygoma, is rated analogous to 
chronic frontal sinusitis in accordance with the provisions 
of Diagnostic Code 6512.  Pursuant to such Code, a 10 percent 
rating is warranted for sinusitis which is characterized by 
one or two incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted for 
sinusitis which is characterized by three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

The veteran contends, in essence, that his service-connected 
status post fractures of the nasal bones, left maxilla and 
zygoma is more severely disabling than currently evaluated.  
In this regard, findings on pertinent X-ray examination 
performed by VA in January 1991 included "some deformity of 
the left zygoma with medial displacement of the lateral wall 
of the left maxillary antrum".  When the veteran was seen for 
VA outpatient treatment in August 1995, he alluded to 
experiencing headaches several times daily and, when 
neurologically examined by VA in March 1996, he indicated 
that he experienced headaches on a "constant" basis.  
However, there is no indication that the veteran (who had 
some sinus "drainage" when he was examined by VA in February 
1987) presently experiences episodes of sinusitis with any 
frequency.  In the absence of the same, then, and 
notwithstanding his apparently persistent headaches, an 
increased rating under Diagnostic Code 6512 is not warranted.  
Finally, while, as was addressed by the Board above, the 
veteran has scarring involving each nostril, there is no 
evidence even suggestive that each of the veteran's nasal 
passages is exposed, which latter consideration precludes any 
notion of awarding an increased rating under the provisions 
of 38 C.F.R. Part 4, Diagnostic Code 6504 (1999).  In view of 
the foregoing observations, then, the Board concludes that an 
increased rating for the veteran's service-connected status 
post fractures of the nasal bones, left maxilla and zygoma, 
is not in order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 
4, Diagnostic Code 6512.


IV.  Partial Paralysis of the Sixth Left Cranial Nerve with 
Erythropia

Pursuant to Diagnostic Codes 6026-8207, the veteran's partial 
paralysis of the sixth left cranial nerve with erythropia is 
evaluated based on the extent of paralysis within the 
distribution of the sixth left cranial nerve.  For "moderate" 
related incomplete paralysis, a 10 percent rating is 
warranted; for "severe" incomplete paralysis, a 20 percent 
rating is warranted.

The veteran contends, in substance, that his service-
connected partial paralysis of the sixth left cranial nerve 
with erythropia is more severely disabling than currently 
evaluated.  In this regard, when he was pertinently examined 
by VA in February 1989, he was found to have "weakness" 
involving the left sixth cranial nerve.  Thereafter, when 
pertinently examined by VA in February 1991, the veteran was 
found to have general/partial paralysis ("peresis") involving 
the external rectus and superior oblique muscles on the 
right.  When neurologically examined by VA in June 1995, the 
veteran was noted to have an impaired gaze traceable to 
weakness involving the rectus musculature, though there was 
no indication of any sensory deficit involving the same.  

In considering the veteran's claim for an increased rating 
for his service-connected partial paralysis of the sixth left 
cranial nerve with erythropia, the Board is constrained to 
point out that, while partial paralysis within the 
distribution of the sixth left cranial nerve was ascertained 
on his examination by VA in February 1991, no related 
sensory/neurological deficit was indicated on the veteran's 
examination by VA in June 1995.  The Board would further 
observe, merely in passing, that when the veteran was 
examined for other purposes by VA in February 1998 (which 
examination, to be sure, did not include a formal 
neurological evaluation), the VA examiner ruled out cranial 
nerve-related impairment in his ability to smell.  In any 
event, even assuming (without conceding) that the veteran 
continues to experience partial or general paralysis, within 
the distribution of the sixth left cranial nerve, involving 
any ocular musculature, the same is clearly, at most, not 
representative of more than 'moderate' incomplete paralysis, 
a degree of impairment which is commensurate with his present 
10 percent rating.  Accordingly, the Board concludes, even 
with consideration of the above-stated provisions of 
38 C.F.R. § 4.7, that an increased rating for partial 
paralysis of the sixth left cranial nerve with erythropia is 
not in order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7, 
and Part 4, Diagnostic Codes 6026-8207.


V.  Fracture of Left Orbit with Enophthalmos

The veteran's service-connected fracture of left orbit with 
enophthalmos (i.e., a backward displacement of the eyeball) 
is rated analogous to lagophthalmos (i.e., a condition in 
which the eye cannot be completely closed) under the 
provisions of Diagnostic Code 6022.  38 C.F.R. § 4.20.  
Pursuant to Diagnostic Code 6022, a 10 percent rating is 
warranted for unilateral lagophthalmos.  

The record reflects that, when he was examined by VA in 
February 1987, the veteran was found to have a "noticeable 
enophthalmos on the left side".  Thereafter, the veteran was 
found to have restriction in his ability to move (i.e., 
"restricted eye movement[]") his left eye when he was 
examined by VA in February 1989.  When he was examined by VA 
in June 1994, the veteran, owing to restricted motion, was 
found to be left with a "slight exposure" of the cornea on 
attempting to close his left eye.  While the veteran was 
noted to be "able to close both eyes" on VA neurological 
examination in June 1995, there was, significantly, some 
suggestion of an inability to completely "close" one eye on a 
report pertaining to the veteran's presentation for VA 
outpatient treatment in March 1996.  Given the foregoing, 
then, and resolving reasonable doubt in the veteran's favor, 
the Board is of the view that a 10 percent rating is 
warranted for the veteran's service-connected fracture of 
left orbit with enophthalmos pursuant to Diagnostic Code 
6022.  In the absence, however, of any evidence even 
suggestive of an inability to completely close each eye, a 
further increase to a 20 percent rating under such Code is 
clearly not in order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
Part 4, Diagnostic Code 6022.


VI.  Left Brachial Plexopathy

In accordance with Diagnostic Codes 8599-8510, the veteran's 
service-connected left brachial plexopathy is rated analogous 
to paralysis.  38 C.F.R. § 4.20.  Pursuant to Diagnostic Code 
8510, a 20 percent rating is warranted for "mild" incomplete 
paralysis involving either upper extremity.  However, 
pursuant to 38 C.F.R. § 4.31, where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide for a noncompensable rating, a noncompensable rating 
will be assigned where the required residuals are not shown.

The veteran contends, in substance, that his service-
connected left brachial plexopathy is more severely disabling 
than currently evaluated.  The record reflects that, when he 
was examined by VA in February 1987, the veteran was found to 
have a several-inch area of "depigmentation" along the 
anterior surface of his left shoulder.  He had full range of 
motion in the shoulder joint.  The pertinent diagnosis was 
brachial plexopathy.  When he was examined by VA in March 
1991, the veteran's history of having sustained a "slight" 
injury involving his left brachial plexus was noted; the 
examination report is silent for any reference to sensory 
deficit involving the left upper extremity.  Thereafter, when 
neurologically examined by VA in June 1995, finger to nose 
movement was "normal" and there was no indication of 
sensory/neurological deficit involving the left upper 
extremity.  In the absence, then, of any evidence documenting 
such deficit, the requisite 'mild' incomplete paralysis 
involving the left shoulder/upper extremity, necessary for a 
20 percent rating under Diagnostic Code 8510, is not shown.  
Further, without evidence demonstrative of any limitation of 
motion involving the left upper extremity, a compensable 
rating under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 5201 (1999) is not in order.  Given the foregoing 
observations, then, and inasmuch as the pertinent evidentiary 
record is devoid of evidence documenting such minimum 
residual disablement as is necessary for the minimum 
authorized schedular compensable evaluation, the Board is 
constrained to conclude, with application of the above-stated 
provisions of 38 C.F.R. § 4.31, that the veteran's presently 
assigned noncompensable rating for left brachial plexopathy 
is wholly appropriate.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.20, 4.31, and Part 4, Diagnostic Codes 8599-8510.


VII.  Donor Site, Right Umbilicus

Pursuant to Diagnostic Code 7805, the veteran's service-
connected donor site, right umbilicus, is rated on the basis 
of limitation of motion of any affected part.

When the veteran was examined by VA in August 1995, his skin 
donor site scar in the umbilical area was described as being 
"insignificant" in view of the veteran's related surgical 
procedure.  Further, the clinical record, in its entirety, is 
negative for any evidence documenting scar-occasioned 
limitation of function involving any affected part.  There 
is, in addition, neither contention nor evidence to the 
effect that the scar is either objectively tender/painful or 
poorly nourished/ulcerated, the same being necessary for a 
compensable rating under 38 C.F.R. Part 4, Diagnostic Codes 
7804 and 7803 (1999), respectively.  Given the Board's 
foregoing analysis, then, it is concluded, even with 
consideration of the provisions of 38 C.F.R. § 4.7, that an 
increased rating for the veteran's donor site scar, right 
umbilicus, is not in order.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7, and Part 4, 
Diagnostic Code 7805.

In addition, as it bears potentially on the veteran's above-
addressed claims for increased ratings, the Board has 
considered the discussion recently advanced by the United 
States Court of Appeals for Veterans Claims in Fenderson v. 
West, 12 Vet. App. 119 (1999), wherein it indicated that, 
especially when there was a long duration between a 
claimant's original claim for service connection and the 
assignment of an original rating, separate ("staged") 
ratings may be assigned with respect to original claims for 
distinct separate periods of time during the appeal period 
based on the facts found.  However, relative to each 
disability addressed by the Board hereinabove for increased 
rating purposes, the duration between receipt of the 
veteran's related original claim (January 1987) and the 
assignment of the initial rating was quite brief, i.e., only 
approximately three months.  Given such consideration, and 
following the Board's longitudinal scrutiny of the pertinent 
evidentiary record, the Board is of the view that the 
Fenderson rationale does not substantively inhere relative to 
the appeal.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran has 
not asserted or offered any objective evidence that the 
disablement occasioned by his above-addressed (in issues I-
VII) service-connected disabilities either collectively, or 
in any singular disability instance, at all interferes with 
his employability to a degree greater than that contemplated 
by the regular schedular standards which, as noted above, 
contemplate impairment in earning capacity in civil 
occupations.  Therefore, an exceptional or unusual disability 
picture (i.e., one where the veteran's currently assigned 
pertinent rating is found to be inadequate) is not presented.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   


ORDER

An increased rating for post traumatic anxiety reaction is 
denied.

An increased rating for status post repair of facial and 
skull injuries with resulting scars, right medial canthus, is 
denied.

An increased rating for status post fractures of the nasal 
bones, left maxilla and zygoma, is denied.

An increased rating for partial paralysis of the sixth left 
cranial nerve with erythropia is denied.

An increased rating for status post fracture of left orbit 
with enophthalmos is granted, to the extent indicated, 
subject to the controlling regulations governing the payment 
of monetary benefits.

An increased rating for left brachial plexopathy is denied.

An increased rating for donor site, right umbilicus, is 
denied.


REMAND

With respect to the veteran's claim for an increased rating 
for diplopia with left esotropia, such disability is 
presently rated as 30 percent disabling in accordance with 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 6090 
(1999).  Although the criteria contained in such Code 
implicates (see Note 2 to Code 6090) the extent of visual 
field contraction, such testing has not been accomplished 
since 1994 and the chart reflecting the results of the same 
is unaccompanied by any recapitulation of the numerical 
degrees of concentric contraction of the eight principal 
meridians, as designated in 38 C.F.R. § 4.76a (1999).  In 
view of the foregoing, then, the Board is of the opinion that 
comprehensive visual examination by VA, as specified in 
greater detail below, must be accomplished before such aspect 
of the appeal might be further considered by the Board.  
Further development to facilitate the performance of the same 
is, therefore, specified below.

Accordingly, the case is REMANDED for the following:  

1.  The RO should arrange for the veteran 
to undergo comprehensive visual 
examination by VA by, if available, a 
specialist in ophthalmology.  It is 
essential that visual field testing, for 
which the degrees of concentric 
contraction of the eight principal 
meridians should be expressed 
numerically, be accomplished, as well as 
any other special diagnostic study deemed 
advisable.  The claims folder should be 
made available to the examiner for review 
prior to the examination.

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final issue listed on 
the title page.  In addition, if 
appropriate in light of the veteran's 
response (if any) to the inquiry 
contained in the first numerical 
directive set forth above, the RO should 
adjudicate the appropriate related claim.

4.  If the lone remaining benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals





 
- 2 -


- 1 -


